
	
		II
		110th CONGRESS
		1st Session
		S. 1432
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2007
			Mr. Brown (for himself,
			 Mrs. Clinton, Mr. Kerry, Mr.
			 Sanders, and Mr. Reed)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food Stamp Act of 1977 and the Richard B.
		  Russell National School Lunch Act to improve access to healthy foods, and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Food Outreach and Opportunity
			 Development for a Healthy America Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					TITLE I—Food Stamp Program
					Sec. 101. Assistance for community food projects.
					Sec. 102. Food Stamp nutrition education.
					TITLE II—National school lunch program
					Sec. 201. Fresh fruit and vegetable program.
					Sec. 202. Farm-to-cafeteria program.
					Sec. 203. Purchases of locally produced foods.
					TITLE III—Farmland protection program
					Sec. 301. Farmland protection program.
					TITLE IV—Miscellaneous
					Sec. 401. Farmers’ Market Promotion Program Plus.
					Sec. 402. Seniors farmers’ market nutrition
				program.
					Sec. 403. Healthy food enterprise development
				program.
				
			2.FindingsCongress finds that—
			(1)diabetes, heart
			 disease, and other diet-related diseases can be reduced in part by improved
			 access to affordable healthy foods, including fresh fruit and
			 vegetables;
			(2)increasing the
			 availability of healthy and fresh food in schools, hospitals, and underserved
			 communities is an important aspect of improving overall health and food
			 security in the United States;
			(3)strengthening
			 local and regional food systems—
				(A)is necessary for
			 the long-term provision of fresh and healthy food to underserved communities;
			 and
				(B)helps support
			 family farmers and the communities of the farmers by providing alternative
			 marketing channels for the agricultural products of the farmers;
				(4)local and
			 regional food systems that supply underserved communities should be provided
			 Federal financial and technical support, with a focus on—
				(A)locally-led food
			 access initiatives;
				(B)infrastructure
			 needs, such as food processing, transportation, and marketing;
				(C)direct
			 farmer-to-consumer marketing activities, such as farmers’ markets;
				(D)the protection of
			 productive farmland in close proximity to urban areas, which is necessary to
			 grow food; and
				(E)access to fresh
			 fruit and vegetables for school children.
				IFood
			 Stamp Program
			101.Assistance for
			 community food projectsSection 25 of the
			 Food Stamp Act of 1977 (7 U.S.C.
			 2034) is amended—
				(1)in subsection (b)(2)(B)—
					(A)by striking $5,000,000 and
			 inserting $30,000,000; and
					(B)by striking
			 2007 and inserting 2013; and
					(2)in subsection (h)(4)—
					(A)by striking $200,000 and
			 inserting $500,000; and
					(B)by striking 2007 and
			 inserting 2013.
					102.Food Stamp
			 nutrition education
				(a)Definition of
			 food stamp nutrition educationSection 3 of the Food Stamp Act of
			 1977 (7 U.S.C. 2012) is amended by adding at the end the following:
					
						(v)Food stamp
				nutrition educationThe term food stamp nutrition
				education means direct education, group activities, community health
				promotion, and comprehensive public health approaches (including marketing,
				mass media, public-private partnerships, policy, systems and environmental
				changes, and evaluation) that—
							(1)promote healthy
				eating;
							(2)make healthy food
				and physical activity choices more desired, affordable, and accessible;
							(3)are designed to
				reach large numbers of low-income households; and
							(4)support behavior
				change consistent with the most recent Dietary Guidelines for Americans
				published under section 301 of the National Nutrition Monitoring and Related
				Research Act of 1990 (7 U.S.C. 5341), including promotion of a diet rich in
				fruits and vegetables, whole grains, and low-fat milk
				products.
							.
				(b)AdministrationSection
			 11(e)(1)(A) of the Food Stamp Act of 1977 (7 U.S.C. 2020(e)(1)(A)) is amended
			 by inserting , and provide food stamp nutrition education after
			 program.
				(c)FundingSection
			 18(a) of the Food Stamp Act of 1977 (7 U.S.C. 2027(a)) is amended by adding at
			 the end the following:
					
						(4)Nutrition
				educationOf the amounts made available to carry out this Act
				under paragraph (1), the Secretary shall use not less than $100,000,000 for
				each of fiscal years 2008 through 2013 to provide food stamp nutrition
				education in accordance with section
				11(e)(1)(A).
						.
				IINational school
			 lunch program
			201.Fresh fruit
			 and vegetable programSection
			 18(g) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g))
			 is amended—
				(1)in paragraph
			 (1)—
					(A)in the matter
			 preceding subparagraph (A), by striking July 2004 and inserting
			 July 2007; and
					(B)by striking
			 subparagraphs (A) and (B) and inserting the following:
						
							(A)100 elementary
				schools or secondary schools in each State;
							(B)additional
				elementary schools or secondary schools in each State, in accordance with the
				proportion that—
								(i)the student
				population of the State; bears to
								(ii)the total
				student population of all States;
				and
								;
					(2)in paragraph
			 (3)(A), by striking paragraph (1)(B) and inserting
			 paragraph (1);
				(3)in subparagraphs
			 (A) and (B) of paragraph (5) by striking 2008 each place it
			 appears and inserting 2011; and
				(4)in paragraph
			 (6)(B)—
					(A)in clause
			 (i)—
						(i)by
			 striking October 1, 2004 and inserting October 1,
			 2007; and
						(ii)by
			 striking $9,000,000 and inserting $300,000,000;
			 and
						(B)by adding at the
			 end the following:
						
							(iii)Administrative
				expensesFor fiscal year 2008 and each fiscal year thereafter, of
				amounts made available to carry out this subsection, the Secretary may use not
				more than 1 percent for administrative expenses of carrying out this
				subsection.
							(iv)State
				administrative costs
								(I)In
				generalSubject to subclause (II), for fiscal year 2008 and each
				fiscal year thereafter, of amounts made available to a State to carry out this
				subsection, the State may use not more than 5 percent for administrative
				expenses of carrying out this subsection.
								(II)RequirementTo
				be eligible to use funds under subclause (I), a State shall submit to the
				Secretary a plan indicating the manner in which the State intends to use the
				funds.
								(v)Federal
				requirementsNot later than 1 year after the date of enactment of
				this clause, and periodically thereafter as the Secretary determines to be
				appropriate, the Secretary shall establish requirements for States in
				administering this
				subsection.
							.
					202.Farm-to-cafeteria
			 programSection 18(i)(2) of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(i)(2)) is
			 amended by striking such sums as are necessary and all that
			 follows through the period at the end and inserting to carry out this
			 subsection $20,000,000 for each of fiscal years 2008 through
			 2013..
			203.Purchases of
			 locally produced foodsSection
			 9(j) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(j)) is
			 amended—
				(1)in paragraph (1)—
					(A)by striking In general and inserting
			 Purchases; and
					(B)by striking subparagraph (A) and inserting
			 the following:
						
							(A)allow
				institutions described in paragraph (3)(A) to use geographical preferences in
				bidding and procurement programs to purchase, in addition to other food
				purchases, locally produced foods for meal
				programs;
							;
				
					(C)in subparagraph
			 (B), by striking and at the end;
					(D)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
					(E)by inserting
			 after subparagraph (C) the following:
						
							(D)submit to
				Congress an annual report on the implementation of this
				subsection.
							;
					(2)by redesignating paragraph (2) as paragraph
			 (6); and
				(3)by inserting
			 after paragraph (1) the following:
					
						(2)Department of
				DefenseNotwithstanding any other provision of law, the Secretary
				of Defense may elect to use a geographic preference to purchase locally
				produced agricultural products for—
							(A)the Defense
				Supply Center Philadelphia;
							(B)the Department of
				Defense Farm to School Program;
							(C)the Department of
				Defense Fresh Fruit and Vegetable Program;
							(D)the service
				academies of the Department of Defense;
							(E)Department of
				Defense domestic dependent schools;
							(F)other Department
				of Defense schools under chapter 108 of title 10, United States Code;
							(G)commissary and
				exchange stores of the Department of Defense; and
							(H)morale, welfare,
				and recreation facilities operated by the Department of Defense.
							(3)Department of
				Agriculture and related entities
							(A)In
				generalNotwithstanding any other provision of law, the Secretary
				or the head of any school, local educational agency, or other entity, as
				applicable, may elect to use a geographic preference to purchase locally
				produced agricultural products for—
								(i)the school
				breakfast program established by section 4 of the Child Nutrition Act of 1966
				(42 U.S.C. 1773);
								(ii)the school lunch
				program established under this Act;
								(iii)the summer food
				service program for children established under section 13; and
								(iv)the child and
				adult care food program established under section 17.
								(B)ReportThe
				head of any school, local educational agency, or other entity participating in
				a program described in subparagraph (A) that makes an election under that
				subparagraph shall submit to the Secretary a report describing any case in
				which the school, local educational agency, or other entity pays an amount in
				excess of an amount equal to 10 percent more than the lowest applicable bid to
				purchase locally produced agricultural products.
							(4)Treatment of
				certain bidsOn making an election under paragraph (2) or (3),
				the Secretary, the Secretary of Defense, or the head of any school, local
				educational agency, or other entity participating in a program described in
				paragraph (3)(A) may—
							(A)include in the
				text of any bid a description of the election; and
							(B)select any bid
				involving a locally produced agricultural product, regardless of whether the
				bid is the lowest bid relating to the agricultural product.
							(5)ReviewThe
				Secretary and the Secretary of Defense shall periodically review each election
				to use a geographic preference under this subsection to prevent fraud or
				abuse.
						.
				IIIFarmland
			 protection program
			301.Farmland
			 protection program
				(a)DefinitionsSection 1238H of the Food Security Act of
			 1985 (16 U.S.C. 3838h) is amended—
					(1)by striking
			 paragraph (2) and inserting the following:
						
							(2)Eligible
				land
								(A)In
				generalThe term eligible land means land on a farm
				or ranch that is—
									(i)cropland;
									(ii)rangeland;
									(iii)grassland;
									(iv)pasture land;
				or
									(v)forest land that
				is an incidental part of an agricultural operation, as determined by the
				Secretary.
									;
					(2)by redesignating
			 paragraph (4) as paragraph (5);
					(3)by inserting
			 after paragraph (3) the following:
						
							(4)Permanent
				conservation easementThe term permanent conservation
				easement means a conservation easement or other interest in eligible
				land that—
								(A)is for the
				primary purpose of protecting the agricultural production capacity of the
				eligible land; and
								(B)is permanent or
				for the maximum duration allowed under State
				law.
								;
				and
					(4)by adding at the
			 end the following:
						
							(6)Qualified State
				or local entityThe term qualified State or local
				entity means a public or private entity that—
								(A)operates a farm
				and ranch land protection program that—
									(i)has for at least
				3 calendar or fiscal years used or provided public or private funds to purchase
				permanent conservation easements on not less than 10 farms or ranches;
									(ii)has the
				necessary authority under State law, as well as the technical and financial
				capacity—
										(I)to monitor and
				enforce the terms of the permanent conservation easements so that the purpose
				of the permanent conservation easements is carried out for the maximum
				allowable duration; or
										(II)in the case of a
				governmental entity, to require other public or private holders of the
				permanent conservation easements acquired with public funding to hold, monitor,
				and enforce the permanent conservation easements for the purpose described in
				subclause (I); and
										(iii)has financial
				control policies to ensure that, on average, the purchase price of the
				permanent conservation easements does not exceed the appraised fair market
				value of the permanent conservation easements; and
									(B)is an eligible
				entity.
								.
					(b)Farmland
			 ProtectionSection 1238I of the Food Security Act of 1985 (16
			 U.S.C. 3838i) is amended—
					(1)by redesignating
			 subsections (b) and (c) as subsections (e) and (f), respectively;
					(2)by striking
			 subsection (a) and inserting the following:
						
							(a)Program
								(1)In
				generalThe Secretary, acting through the Natural Resources
				Conservation Service, shall carry out a farm and ranch land protection program
				under which the Secretary shall facilitate and provide funding for the purchase
				of conservation easements or other interests in eligible land for the purpose
				of protecting the agricultural production capacity of the land and related
				conservation values by limiting incompatible nonagricultural uses of the
				land.
								(2)PriorityIn
				carrying out the program, the Secretary shall give the highest priority to
				protecting farm and ranch land with prime, unique, or other productive soils
				that are at risk of nonagricultural development.
								(b)Grants
								(1)In
				GeneralThe Secretary, acting through the Natural Resources
				Conservation Service, shall use funds made available to carry out this
				subchapter to award grants to qualified State or local entities for the
				purchase of conservation easements and other interests in land.
								(2)DistributionThe
				Secretary shall distribute grants described in paragraph (1) among States based
				on—
									(A)the demonstrated
				need for farm and ranch land protection; and
									(B)the relative
				contribution of funds provided by State or local entities for the protection of
				farm and ranch land.
									(3)Use of
				grantsA qualified State or local entity that receives a grant
				under this subsection—
									(A)may use the grant
				funds to purchase 1 or more conservation easements, regardless of whether the
				qualified State or local entity has a pending purchase offer for any of the
				conversation easements at the time of receiving the grant;
									(B)shall use the
				grant funds only for the purchase of conservation easements and other interests
				in land; and
									(C)may use an amount
				equal to not more than 10 percent of the amount of the grant for reasonable
				costs of purchasing and enforcing conservation easements and other interests in
				land.
									(4)Remaining
				fundsAny funds remaining after grants are distributed to
				qualified State or local entities shall be available to other eligible entities
				as matching funds for individual purchases of conservation easements and other
				interests in land.
								(c)Grant
				Agreements
								(1)In
				GeneralThe Secretary, acting through the Natural Resources
				Conservation Service, may enter into agreements with qualified State or local
				entities, under which a State or local entity may purchase conservation
				easements using a combination of the funds of the entity and grant funds made
				available by the Secretary under subsection (b).
								(2)Terms and
				Conditions
									(A)In
				GeneralSubject to subparagraph (B), an agreement described in
				paragraph (1) shall stipulate the terms and conditions under which qualified
				State or local entities shall use grant funds distributed by the Secretary
				under subsection (b).
									(B)RequirementsEach
				agreement shall—
										(i)authorize the
				State or local entity to determine the criteria and priorities of the entity
				for purchasing conservation easements and other interests in land;
										(ii)authorize the
				State or local entity to establish terms and conditions for conservation
				easements and other interests in land, if—
											(I)the terms and
				conditions are adequate under State law to achieve and permit effective
				enforcement of the conservation purposes of the conservation easements or other
				interests; and
											(II)the State or
				local entity includes in the terms and conditions a requirement consistent with
				the purposes of the program regarding the impervious surfaces to be permitted
				for any conservation easement or other interest in land purchased using a grant
				provided under this section;
											(iii)not require a
				Federal contingent right of enforcement or reversionary interest in the
				conservation easement or other interest in land; and
										(iv)permit qualified
				entities to use an amount equal to not more than 10 percent of the amount of
				the grant for reasonable costs of purchasing and enforcing conservation
				easements and other interests in land..
										(d)Individual
				purchases
								(1)In
				generalThe Secretary may enter into agreements with eligible
				entities under which the Secretary shall provide matching funds to the eligible
				entities for the purpose of purchasing conservation easements or other
				interests in land on individual farm and ranch properties.
								(2)RequirementsAn
				agreement described in paragraph (1) shall—
									(A)include such
				terms and conditions as the Secretary considers appropriate to ensure that the
				purposes of the farmland protection program are carried out;
									(B)not require a
				Federal continent right of enforcement or reversionary interest in the
				conservation easement or other interest in land, if—
										(i)the conservation
				easement or other interest in land is held by a State or local agency;
				or
										(ii)a qualified
				State or local entity will hold a contingent right of enforcement in the
				conservation easement or other
				interest.
										.
					(3)in subsection (e)
			 (as redesignated by paragraph (1))—
						(A)by striking
			 Any highly and inserting the following:
							
								(1)In
				generalNotwithstanding subsection (c)(2)(B)(ii), subject to
				paragraph (2), any highly
								;
				and
						(B)by adding at the
			 end the following:
							
								(2)Permanent
				conservation easementsIn the case of a permanent conservation
				easement, the Secretary may not require the conversion of cropland to less
				intensive uses if, under the conservation plan, soil erosion can be reduced to
				T or below.
								;
				and
						(4)in paragraph
			 (1)(A) of subsection (f) (as redesignated by paragraph (1))—
						(A)by striking
			 section 1241(d) and inserting 1241(a)(4);
						(B)by striking
			 shall not exceed 50 percent and inserting the following: “shall
			 not exceed—
							
								(i)50
				percent
								;
						(C)by striking the
			 period at the end and inserting ; or; and
						(D)by adding at the
			 end the following:
							
								(ii)if a qualified
				conservation contribution, as defined by section 170(h) of the Internal Revenue
				Code of 1986, of at least 25 percent of the market value is made by the
				landowner in connection with the purchase of a conservation easement or other
				interest in land, 2/3 of the actual cost of purchasing the
				conservation easement or other interest in
				land.
								.
						IVMiscellaneous
			401.Farmers’
			 Market Promotion Program Plus
				(a)FindingsCongress
			 finds that—
					(1)agricultural
			 direct farmer-to-consumer marketing activities, including farmers' markets,
			 roadside stands, on-farm markets, community-supported agriculture, Internet,
			 mail order, and other similar direct order marketing activities, significantly
			 enhance the ability of agricultural producers to retain a greater share of the
			 retail value of the products of the producers;
					(2)direct
			 farmer-to-consumer marketing activities are a crucial component of the current
			 and future viability of small- and mid-sized family farms and ranches,
			 including those owned by beginning and socially disadvantaged farmers and
			 ranchers; and
					(3)agricultural
			 direct marketing activities contribute to the health and well-being of
			 consumers in rural, urban, and Indian tribal communities by providing access to
			 healthy, fresh, and affordable food.
					(b)ProgramThe
			 Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3001 et seq.) is
			 amended by inserting after section 6 the following:
					
						6A.Farmers’ market
				promotion program plus
							(a)EstablishmentThe
				Secretary shall carry out a program, to be known as the Farmers’ Market
				Promotion Program Plus (referred to in this section as the
				Program), to make grants to eligible entities for projects to
				establish, expand, and promote the full spectrum of direct farmer-to-consumer
				marketing opportunities.
							(b)Program
				purposes
								(1)In
				generalThe purposes of the Program are—
									(A)to increase
				domestic consumption of agricultural commodities by improving and expanding, or
				assisting in the improvement and expansion of, direct farmer-to-consumer
				marketing opportunities;
									(B)to develop, or
				aid in the development of, new direct farmer-to-consumer marketing
				opportunities; and
									(C)to increase
				direct farmer-to-consumer direct marketing opportunities in underserved areas
				by providing, to the maximum extent practicable, not less than 25 percent of
				grants to projects in underserved areas, as determined by the Secretary.
									(2)LimitationsAn
				eligible entity shall not use a grant or other assistance provided under the
				Program for the purchase, construction, or rehabilitation of a building or
				structure.
								(c)Eligible
				entitiesAn entity shall be eligible to receive a grant under the
				Program if the entity is—
								(1)composed of 2 or
				more agricultural producers that produce and sell products through a common
				distribution channel;
								(2)an agricultural
				cooperative or producer association or network;
								(3)a local
				government;
								(4)a nonprofit
				corporation;
								(5)a public benefit
				corporation;
								(6)an economic
				development corporation;
								(7)a regional
				farmers' market authority; or
								(8)such other entity
				as the Secretary may designate.
								(d)Eligible
				activitiesAn eligible entity may use a grant provided under this
				section to carry out activities relating to—
								(1)farmers'
				markets;
								(2)roadside
				stands;
								(3)community-supported
				agriculture;
								(4)supporting the
				use of electronic benefits transfer systems at farmers' markets and, where
				feasible, other direct market enterprises;
								(5)pick-your-own
				operations;
								(6)direct Internet
				and mail order sales;
								(7)producer-owned
				agritourism activities facilitating the direct sale of agricultural products;
				and
								(8)other similar
				ventures, as determined by the Secretary.
								(e)Criteria and
				guidelinesThe Secretary shall establish criteria and guidelines
				for the submission, evaluation, and funding of proposed projects under the
				Program.
							(f)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this section $25,000,000 for each of fiscal years 2008 through
				2013.
							.
				402.Seniors
			 farmers’ market nutrition programSection 4402 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3007) is amended—
				(1)by striking
			 subsection (a) and inserting the following:
					
						(a)EstablishmentOf
				funds available to the Commodity Credit Corporation, the Secretary of
				Agriculture (referred to in this section as the Secretary) shall
				use to carry out and expand a seniors farmers' market nutrition program—
							(1)$20,000,000 for
				fiscal year 2008;
							(2)$30,000,000 for
				fiscal year 2009;
							(3)$45,000,000 for
				fiscal year 2010;
							(4)$60,000,000 for
				fiscal year 2011; and
							(5)not less than
				$75,000,000 for fiscal year 2012 and each fiscal year
				thereafter.
							;
				(2)by redesignating
			 subsection (c) as subsection (d); and
				(3)by inserting
			 after subsection (b) the following:
					
						(c)Eligible
				participants; benefits levelsRegulations issued pursuant to
				subsection (d)—
							(1)shall allow for
				participation by participants in farmers' markets, roadside stands, and
				community supported agriculture programs; and
							(2)shall not limit
				the ability of any State or regional program to set benefit levels for
				individual
				seniors.
							.
				403.Healthy food
			 enterprise development programTitle II of the Specialty Crops
			 Competitiveness Act of 2004 (Public Law 108–465) is amended by adding at the
			 end the following:
				
					204.Healthy food
				enterprise development program
						(a)PurposeThe
				purpose of this section is to promote the health and well-being of all people
				in the United States, particularly school-aged children, low-income
				populations, and individuals residing in underserved communities, by increasing
				the availability and affordability of healthy foods, such as fresh fruit and
				vegetables, which, when produced, processed, and packaged locally or
				regionally, can significantly enhance the income of agricultural producers by
				increasing the share of the producers of the final retail price of the
				foods.
						(b)DefinitionsIn
				this section:
							(1)Beginning
				farmer or rancherThe term beginning farmer or
				rancher has the meaning given the term qualified beginning farmer
				or rancher in section 343(a) of the Consolidated Farm and Rural
				Development Act (7 U.S.C. 1991(a)).
							(2)Eligible
				entityThe term eligible entity includes—
								(A)a small or
				midsized processor, distributor, wholesaler, or retail food outlet;
								(B)a group of
				producers operating as a legally recognized marketing alliance;
								(C)a producer-owned
				cooperative;
								(D)a nonprofit
				organization;
								(E)an economic
				development or community development corporation;
								(F)a unit of State
				or local government; and
								(G)an academic
				institution.
								(3)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b).
							(4)Locally or
				regionally produced foodThe term locally or regionally
				produced food means any agricultural product distributed within the
				locality or region in which the agricultural product is produced in a manner
				that ensures that—
								(A)information is
				typically conveyed to the end-use consumer regarding the product origin,
				production practices, or other valuable information;
								(B)the income of the
				producer is increased through maximization of the share of the retail food
				price retained by the producer;
								(C)consumers are
				provided with affordable agricultural products produced, processed, and
				distributed in the locality or region of the consumers;
								(D)the produce has
				been shipped not greater than 1/2 of the current average
				distance of all food produced and consumed in the United States, as determined
				by the Secretary; and
								(E)environmental
				integrity and social welfare are maintained and enhanced, respectively,
				throughout the supply chain with respect to the product.
								(5)SecretaryThe
				term Secretary means the Secretary of Agriculture.
							(6)Socially
				disadvantaged farmer or rancherThe term socially
				disadvantaged farmer or rancher has the meaning given the term in
				section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C.
				2003(e)).
							(7)Underserved
				communityThe term underserved community includes
				any community that may have, as determined by the Secretary—
								(A)limited access to
				affordable, healthy foods, including fresh fruits and vegetables, in grocery
				retail stores or farmer-to-consumer direct markets;
								(B)high incidences
				of diet-related diseases, including obesity;
								(C)high rates of
				hunger or food insecurity; or
								(D)severe or
				persistent poverty in urban or rural communities, including Indian tribal
				communities.
								(c)Grant
				program
							(1)EstablishmentThe
				Secretary, acting through the head of the market services branch of the
				Agricultural Marketing Service, shall establish a program under which the
				Secretary shall provide grants, on a competitive basis, to eligible entities to
				conduct enterprise feasibility studies (including studies of consumer
				preference), in accordance with the purpose of this section.
							(2)ApplicationTo
				be eligible to receive a grant under this subsection, an eligible entity shall
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
							(3)Coordination
				with other agenciesIn carrying out the program under this
				subsection, the Secretary shall coordinate, with respect to the development of
				the program and reviews of grant applications, with—
								(A)the Cooperative
				State Research, Education, and Extension Service; and
								(B)the Rural
				Business Cooperative Service.
								(4)PriorityIn
				providing grants under this subsection, the Secretary shall give priority to
				applications with proposed projects that—
								(A)convey locally or
				regionally produced food products that are processed and distributed near the
				point of final retail purchase;
								(B)are from
				partnerships of 2 or more eligible entities;
								(C)include features
				effectively targeting participation by socially disadvantaged farmers or
				ranchers or beginning farmers or ranchers;
								(D)increase
				employment opportunities in underserved communities; or
								(E)establish and
				maintain satisfactory environmental and labor standards, including worker
				protection.
								(5)Maximum
				amountThe amount of a grant provided under this subsection shall
				not exceed $250,000.
							(6)TermA
				grant provided under this subsection shall have a term of not more than 3
				years.
							(7)Reports
								(A)In
				generalEach eligible entity that receives a grant under this
				subsection shall submit to the Secretary an annual report describing the
				results and progress of each feasibility study to ensure sufficient progress is
				achieved with respect to the goals of the projects carried out by the eligible
				entity.
								(B)Public
				availabilityThe Secretary shall ensure that any information
				contained in a report under subparagraph (A) relating to consumer preference or
				producer availability is made available to the public.
								(8)FundingOn
				October 1, 2008, and on each October 1 thereafter through October 1, 2013, out
				of any funds in the Treasury not otherwise appropriated, the Secretary of the
				Treasury shall transfer to the Secretary to carry out this subsection
				$5,000,000, to remain available until expended.
							(d)Enterprise
				development loan program
							(1)EstablishmentThe
				Secretary, acting through the Agricultural Marketing Service, shall establish a
				program under which the Secretary shall provide loans and loan guarantees to
				eligible entities and individual producers for use in accordance with paragraph
				(6).
							(2)Coordination
				with other agenciesIn carrying out the program under this
				subsection, the Secretary shall coordinate, with respect to the development of
				the program, reviews of applications, and implementation, with the Rural
				Business Cooperative Service.
							(3)ApplicationTo
				be eligible to receive a loan or loan guarantee under this subsection, an
				eligible entity or individual producer shall submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may require.
							(4)Requirements
								(A)PriorityIn
				providing loans and loan guarantees under this subsection, the Secretary shall
				give priority to applications that represent—
									(i)projects that
				convey locally or regionally produced food products that are processed and
				distributed near the point of final retail purchase;
									(ii)partnerships of
				2 or more eligible entities;
									(iii)socially
				disadvantaged farmers or ranchers or beginning farmers or ranchers;
									(iv)projects that
				increase employment opportunities in underserved communities; or
									(v)projects that
				establish and maintain clear environmental and labor standards, including
				worker protection.
									(B)LimitationThe
				Secretary shall ensure that no recipient of a loan or loan guarantee under this
				subsection holds, or significantly benefits from, more than 1 loan or guarantee
				for the term of the loan or guarantee.
								(5)Direct
				loans
								(A)In
				generalThe Secretary shall provide loans under this
				subsection—
									(i)on an annual and
				competitive basis;
									(ii)after conducting
				a review of applicable applications in accordance with subsection
				(c)(3);
									(iii)in a manner
				that is economically sound, as determined by the Secretary;
									(iv)that may be
				subordinated to loans made by local private lenders; and
									(v)in an amount
				equal to not more than $1,500,000, as adjusted to reflect changes for the
				12-month period ending the preceding November 30 in the Consumer Price Index
				for All Urban Consumers published by the Bureau of Labor Statistics of the
				Department of Labor.
									(B)Interest
				rateThe interest rate of a loan provided under this
				subsection—
									(i)shall be
				equivalent to the interest rate of securities of the United States Treasury of
				comparable maturity as of the date on which the loan is provided;
									(ii)may be offered
				as a variable rate to allow lower-interest payments until an eligible entity is
				able to pay higher-interest payments, subject to the condition that the total
				interest rate does not exceed the standard interest rate of the Department of
				the Treasury, as in existence on the date on which the loan is approved;
				and
									(iii)shall not
				change, in the aggregate, during the term of the loan.
									(C)RepaymentAn
				eligible entity or individual producer shall repay the Secretary an amount
				equal to the amount of the loan received by the eligible entity or individual
				producer (including interest) by not later than 15 years after the date on
				which the loan is provided.
								(D)Underserved
				communitiesThe Secretary shall defer repayment of a loan
				(including interest) provided to an eligible entity located in an underserved
				community for the 3-year period beginning on the date on which the loan is
				provided.
								(6)Loan
				guarantees
								(A)Rates
									(i)In
				generalExcept as provided in clauses (ii) and (iii), the rate of
				a loan guarantee provided under this subsection shall be not less than 80
				percent and not more than 90 percent.
									(ii)Certain
				recipientsThe rate of a loan guarantee provided under this
				subsection to an eligible entity that serves primarily a majority of socially
				disadvantaged farmers or ranchers or beginning farmers or ranchers, as
				determined by the Secretary, shall be not less than 95 percent.
									(iii)Certain
				projectsThe rate of a loan guarantee provided under this
				subsection for a project that, as determined by the Secretary, will result in
				increased employment in a low-income community, an economic empowerment zone,
				or such other similar area as the Secretary may designate, shall be not less
				than 95 percent.
									(B)Eligible
				lendersFor purposes of loan guarantees under this paragraph,
				eligible lender institutions include—
									(i)community
				development financial institutions;
									(ii)community
				development banks;
									(iii)credit
				unions;
									(iv)banks owned by
				Indian tribes; and
									(v)such other
				institutions as the Secretary may designate to ensure equitable access to loan
				guarantees—
										(I)in each State;
				and
										(II)to Indian tribal
				organizations.
										(C)Maximum
				amountThe amount of a loan guaranteed under this subsection
				shall not exceed $1,500,000, as adjusted to reflect changes for the 12-month
				period ending the preceding November 30 in the Consumer Price Index for All
				Urban Consumers published by the Bureau of Labor Statistics of the Department
				of Labor.
								(7)Use of
				fundsAn eligible entity or individual producer shall use funds
				provided pursuant to a loan or loan guarantee under this subsection to develop
				processing, distribution, and information infrastructure for locally or
				regionally produced food, in accordance with the purpose of this section,
				including through—
								(A)construction of
				new infrastructure;
								(B)rehabilitation of
				existing infrastructure;
								(C)activities to
				support the development of marketing networks and alliances;
								(D)development of
				information infrastructure, including websites;
								(E)purchases of
				equipment for processing, distribution, transportation, storage, and other
				related purposes; and
								(F)other activities,
				as the Secretary determines to be appropriate.
								(8)FundingOn
				October 1, 2008, and on each October 1 thereafter through October 1, 2013, out
				of any funds in the Treasury not otherwise appropriated, the Secretary of the
				Treasury shall transfer to the Secretary to carry out this subsection
				$35,000,000, to remain available until expended, of which—
								(A)not less than
				$15,000,000 shall be used for each fiscal year to provide loans under paragraph
				(4); and
								(B)not less than
				$10,000,000 shall be used for each fiscal year to provide loan guarantees under
				paragraph (5).
								(e)Grant and loan
				program requirements
							(1)Technical
				assistance and outreach
								(A)In
				generalThe Secretary shall—
									(i)provide to the
				public information relating to the grant and loan programs under this section;
				and
									(ii)provide
				technical assistance to—
										(I)socially
				disadvantaged farmers or ranchers;
										(II)Indian tribal
				organizations;
										(III)low-income
				populations; and
										(IV)other
				underserved communities and producers.
										(B)Service
				providersIn carrying out subparagraph (A), the Secretary may
				enter into contracts, on a competitive basis, with entities that, as determined
				by the Secretary—
									(i)demonstrate
				experience in serving socially disadvantaged farmers or ranchers and other
				underserved communities and producers;
									(ii)include, in the
				governance structure of the entity, 2 or more members representing the targeted
				communities served by the entity; and
									(iii)will share
				information developed or used by the entity with—
										(I)researchers;
										(II)practitioners;
				and
										(III)other
				interested parties.
										(C)FundingOn
				October 1, 2008, and on each October 1 thereafter through October 1, 2013, out
				of any funds in the Treasury not otherwise appropriated, the Secretary of the
				Treasury shall transfer to the Secretary to carry out this paragraph not less
				than $200,000 and not more than an amount equal to 5 percent of the funds
				required to carry out this program, to remain available until expended.
								(2)LimitationsFor
				purposes of the programs under this section, the Secretary—
								(A)shall not give
				preference to any entity based on an agricultural commodity produced or
				supported by the entity; and
								(B)shall encourage,
				to the maximum extent practicable, projects that use infrastructure efficiently
				for more than 1 agricultural product.
								(3)ReportNot
				less frequently than once each year, the Secretary shall submit to Congress a
				report that describes the programs (including the level of participation in
				each program) under this section, including information relating to—
								(A)projects carried
				out under this section;
								(B)characteristics
				of the agricultural producers and communities served by the projects;
								(C)the benefits of
				the projects;
								(D)data necessary to
				comply with—
									(i)section 2501A of
				the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279–1);
				or
									(ii)section
				8(b)(5)(B) of the Soil Conservation and Domestic Allotment Act (16 U.S.C.
				590h(b)(5)); and
									(E)outreach and
				technical assistance activities carried out by the Secretary under paragraph
				(1).
								.
			
